Name: Council Regulation (EEC) No 322/84 of 31 January 1984 allocating catch quotas between Member States for vessels fishing in Canadian waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  America
 Date Published: nan

 No L 37 / 44 Official Journal of the European Communities 8 . 2 . 84 COUNCIL REGULATION (EEC) No 322 / 84 of 31 January 1984 allocating catch quotas between Member States for vessels fishing in Canadian waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , in order to ensure that such allocation is respected , information about actual catches should be made available , HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1984 , the catches which vessels flying the flag of a Member State shall be authorized to make in waters falling within the fisheries jurisdiction of Canada shall be limited to the quantities set out in the Annex . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishing resources (*), and in particular Articles 3 , 4 and 11 thereof, Having regard to the proposal from the Commission , Whereas the Fisheries Agreement between the European Economic Community and the Government of Canada ( 2 ), signed on 30 December 1981 , fixes the annual catch quotas in the Canadian fishery zone to be allocated by Canada to the Community ; Whereas it is the responsibility of the Community to allocate the catch quotas in the Canadian fishery zone among Community fishermen ; Whereas , in order to ensure an equitable allocation of available fishing possibilities , these quotas should be allocated between the Member States of the Community ; Whereas the allocation of quotas for cod between the Member States is based , on the one hand , on the considerations set out in the Fisheries Council declaration of 30 May 1980 and , on the other hand , on the statements with which the Council accompanied the adoption of the negotiating directives for the negotiation of an Agreement with Canada ; Article 2 Member States , and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provisions of Articles 3 and 9 of Council Regulation (EEC ) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 3 ). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply until 31 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1984 . For the Council The President G. LENGAGNE ( ») OJ No L 24 , 27 . 1 . 1983 , p . 1 . (2 ) OJ No L 379 , 31 . 12 . 1981 , p . 54 . ( s ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . 8 . 2 . 84 Official Journal of the European Communities No L 37 / 45 ANNEX Quantities referred to in Article 1 (tonnes) Species NAFO division Quotas Allocations Cod 2 GH 6 500 Germany 6 000 \ France 200 United Kingdom 300 2 J 3 KL 9 500 Germany 7 125 France 1 545 United Kingdom 830 Squid ( Illex ) 3+4 7 000 Germany 2 600 Italy 2 000 France 2 400